PER CURIAM:
This claim was submitted to the Court for decision upon a Stipulation entered into by Claimants and Respondent wherein certain facts and circumstances of the claim were agreed to as follows:
1. On or around November 27, 1996, Claimant, Nancy B. Miller, was operating her motor vehicle on US Route 19 near Bluefield, Mercer County, when she lost control of the vehicle, causing her to go off the road and collide with a parked dump truck.
2. Respondent is responsible for the maintenance of US Route 19 in Mercer
County.
3. Claimants allege that Respondent’s inadequate maintenance of the road and shoulder at the location of Nancy B. Miller’s accident caused or contributed to her accident.
4. For the purpose of this settlement, Respondent does not dispute the allegations contained in paragraph 3 of this stipulation.
5. Ms. Miller was injured as a result of the accident and required medical treatment for her injuries.
6. Robert H. Miller, II, co-Claimant in this action, waives any claim for damages arising out of the accident in this case.
7. All settlement moneys in this claim will be awarded to Nancy B. Miller only for past pain and suffering she incurred as a result of the injuries suffered in the accident.
8. Claimants andRespondent agreed that an award of $60,000.00 is a fair and reasonable amount to settle this claim.
The Court has reviewed the facts of the claim and finds that the amount of the damages agreed to by the parties is fair and reasonable. Thus, the Court is of the opinion to and does malee an award to Nancy B. Miller in the amount of $60,000.00.
Award of $60,000.00.